The application for writ of error in this case involves the sole proposition that the election of the Special Judge who presided in the hearing of this case was void because he was elected by viva voce vote, and not by ballot, as provided by Article 1888 of the Revised Statutes of 1925. The order contained in the transcript is as follows:
"On this the 8th day of August, A.D. 1938, the Honorable Cullen W. Briggs, Judge of this District Court, being absent, the following Practicing Lawyers, having been present, to-wit, T. S. Cyrus, J. Marvin Ericson, A. J. Pope, E. B. Grimes, Roger C. Butler, I. M. Singer, Lee Lytton, Thomas Newton, Alston Terry, Allen V. Davis, J. M. Wilson, Mrs. Margaret Brown, Ed Williams, S. P. Chandler, Hal Rachal, Leon Newman and Roy Cason, and the Sheriff having duly made proclamation at the Courthouse door that the election of a Special Judge of this Court was about to be made by the practicing lawyers present; and Ed Williams, practicing attorney, having been elected Temporary Chairman of the meeting of the Practicing Lawyers present, and Allen V. Davis, having been duly nominated as Special Judge aforesaid, and a motion having been duly made and seconded that nominations cease and that Allen V. Davis, be elected Special Judge by acclamation, and said motion having been passed unanimously, the Chairman declared Allen V. Davis elected Special Judge by the unanimous vote of all the practicing lawyers present, and the oath prescribed by law was duly administered to the said Allen V. Davis, as Special District Judge, 117th Judicial District, Nueces County, Texas, by the Clerk of this Court."
In our opinion the above order shows a substantial compliance with Articles 1887 to 1892, both inclusive, R. S.C. of Texas, 1925. Article 1892 provides, in effect, that a substantial *Page 115 
compliance with the above statutes shall be sufficient. In our opinion the above order shows such substantial compliance.
For the reasons above stated the application is refused.
December 7, 1938.